      Case 2:20-cv-00928-EEF-JVM Document 139 Filed 07/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS, AND JENNIFER AND CRAIG                                    CIVIL ACTION
RIVERA

VERSUS                                                                         NO. 20-928

THE ST. TAMMANY PARISH GOVERNMENT                                              SECTION “L” (1)


                                        ORDER AND REASONS

       Pending before the Court is Plaintiffs’ Motion for Preliminary and Permanent Injunctive

Relief, R. Doc. 15. On July 22, 2020, the Court held oral argument on this motion. For the reasons

stated orally and for the reasons stated below, the Court rules as follows:

       Any injunctive relief is considered an extraordinary and drastic remedy, not to be granted

routinely, but only when the movant, by a clear showing, carries the burden of persuasion. White

v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989). The district court may grant a preliminary

injunction only if the movant establishes four requirements: first, the movant must establish a

substantial likelihood of success on the merits; second, there must be a substantial threat of

irreparable injury if the injunction is not granted; third, the threatened injury to the plaintiff must

outweigh the threatened injury to the defendant; and fourth, the granting of the preliminary

injunction must not disserve the public. The party seeking injunctive relief must satisfy a

cumulative burden of proving all four requirements. The Plaintiffs in this case have problems with

all four of these requirements.

       The evidence does not clearly indicate that there is a substantial likelihood of success. The

Plaintiffs first brought the same claims against the same defendant, St. Tammany Parish

Government (“STPG”) in Louisiana state court seeking similar relief over five years ago. The state
      Case 2:20-cv-00928-EEF-JVM Document 139 Filed 07/23/20 Page 2 of 2




district court ruled in favor of STPG and dismissed the case. Stevens v. St. Tammany Parish

Government, No. 2015-10649, Division “H” (Hon. Alan A. Zaunbrecher), on the docket of the

22nd Judicial District Court for the Parish of St. Tammany. The state appellate court denied relief

and dismissed the appeal. Stevens v. St. Tammany Parish Government, No. 2020-CW-0426 (La.

App. 1 Cir. 6/25/20) 2020 WL 3467713. Recently, the same Plaintiffs filed suit against the same

defendant STPG for the same claims in this Court which resulted in a dismissal, mostly on the

basis of res judicata. R. Doc. 138. With regard to the second requirement, this matter has been in

various courts for over five years. The condition complained of has existed at least that long and

most likely longer. There is no indication of a substantial threat of irreparable harm. The third and

fourth requirements are also lacking. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Preliminary and Permanent

Injunctive Relief, R. Doc. 15, is DENIED.


       New Orleans, Louisiana, this 23rd day of July 2020.



                                                          _________________________________
                                                          ELDON E. FALLON
                                                          U.S. DISTRICT COURT JUDGE




                                                     2
